Garrett, Presiding Judge,
delivered the opinion of the court:
In this case which was decided by this court December 9, 1940 (In re Davidson, 28 C. C. P. A. (Patents) 137, 116 F. (2d) 290), appellant, on January 27, 1941, filed a petition for rehearing in which various, errors are alleged to have occurred in our decision.
In our decision we said:
While appellant earnestly contends that there was error on the part of the-tribunals below in the construction placed upon his application and claims, we do not find any challenge as to the accuracy of the statements of these tribunals defining the disclosure of the Bain et al. patent.
In the petition for rehearing it is alleged, in substance, that appellant did challenge the accuracy of the statements in his original brief. An examination of the original brief discloses such to be a fact, and it is .due counsel for appellant that correction be made in that regal'd. Our former decision having been printed in various publications, the most convenient method of correcting it appears to be by this supplemental opinion. The statement above quoted may be treated as withdrawn.
This action, however, has no ‘effect upon the conclus'on originally reached by us as to the actual merits of appellant’s case, it being our view that the tribunals below did correctly define the disclosure of the Bain et al. patent.
The other points presented in the petition for rehearing have been given careful study, but they present no ground upon which we feel that appellant could property be granted the patent he seeks.
The petition is denied, we adhering to the conclusion originally reached.